NOTE: This disposition is nonprecedential.

  United States Court of Appeals
      for the Federal Circuit
              __________________________

               CAROL M. COLEMAN,
                Claimant-Appellant,
                           v.
 ERIC K. SHINSEKI, SECRETARY OF VETERANS
                  AFFAIRS,
              Respondent-Appellee.
              __________________________

                      2012-7037
              __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in Case No. 11-1903, Judge Robert N.
Davis.
             __________________________

                Decided: May 11, 2012
              __________________________

   CAROL M. COLEMAN, of Little Rock, Arkansas, pro se.

    DEVIN A. WOLAK, Trial Attorney, Commercial Litiga-
tion Branch, Civil Division, United States Department of
Justice, of Washington, DC, for respondent-appellee.
With him on the brief were TONY WEST, Assistant Attor-
ney General, JEANNE E. DAVIDSON, Director, and KIRK T.
MANHARDT, Assistant Director.
COLEMAN   v. DVA                                        2


                   __________________________

  Before PROST, MOORE, and WALLACH, Circuit Judges.
PER CURIAM.
    Carol M. Coleman appeals an order of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) denying her petition for a writ of mandamus.
Coleman v. Shinseki, No. 11-1903, 2011 WL 3815265 (Vet.
App. Aug. 31, 2011) (“Order”). Because Mrs. Coleman
possesses adequate alternative means to pursue the relief
she requests by direct appeal, we conclude that the Veter-
ans Court did not abuse its discretion in denying manda-
mus relief. Accordingly, we affirm.
                         BACKGROUND
    Chester R. Coleman served in the United States Army
and was granted claims for service connection peripheral
neuropathy and sleep apnea in 2003. After he passed
away on September 8, 2004, his wife, Mrs. Coleman,
applied for and was granted dependency and indemnity
compensation (“DIC”) on December 7, 2004. In May 2010,
Mrs. Coleman filed another application for service connec-
tion entitlement for DIC and asserted she was already
receiving a “DIC-death pension.” The regional office
(“RO”) responded on June 15, 2010, explaining that
although she may be entitled to a death pension, her
benefit was higher under the DIC rate and therefore, the
Department of Veterans Affairs (“VA”) was paying her the
higher DIC benefit. On November 13, 2010, Mrs. Cole-
man submitted a form stating that she felt she was enti-
tled to receive the same benefits her husband had
collected before his death. In response, on February 1,
2011, the RO stated that those benefits were only payable
to Mr. Coleman. On February 18, 2011, Mrs. Coleman
submitted a form, titled “Notice of Disagreement”
3                                          COLEMAN   v. DVA


(“NOD”), expressing that she disagreed with the RO’s
decision about her “periodic monetary benefits” based on
38 U.S.C. § 5121. The RO responded on March 14, 2011,
asserting that the NOD was not valid because Mrs. Cole-
man did not indicate which decision she disagreed with.
Mrs. Coleman responded on June 1, 2011 stating that her
claim for service connection DIC “periodic monetary
benefits,” the NOD, and the RO’s response from March
14, 2011, were all relevant to the issues she was raising,
and she was seeking review of her claim for DIC under 38
U.S.C. § 5121.
   On June 6, 2011, Mrs. Coleman filed the writ of man-
damus at issue; the Veterans Court summarized:
    In it, Ms. Coleman alleges that VA unreasonably
    delayed an award of [DIC] to which she is enti-
    tled. She also states that she is seeking judicial
    review of 38 U.S.C. § 5121 (allowing for the pay-
    ment of accrued benefits on the death of a benefi-
    ciary) and its application to her DIC claim.
    On August 15, 2011, the Secretary filed a re-
    sponse to the petition. In it, he asserts that VA
    awarded Ms. Coleman DIC benefits in November
    2004. To the extent that Ms. Coleman is asserting
    a disagreement with the amount awarded, the
    Secretary notes that on August 12, 2011, the VA
    regional office issued a Statement of the Case
    (SOC) as to that matter. The SOC also addressed
    Ms. Coleman’s request for accrued benefits.
Order at 1. The Veterans Court denied the petition for
two reasons. Id. at 2. First, the Veterans Court reasoned
that Mrs. Coleman had not exhausted her administrative
remedies because she could still appeal the SOC. Id.
Second, the Veterans Court could not identify any delay
sufficient for the issuance of a writ. Id.
COLEMAN   v. DVA                                           4


                        DISCUSSION
     This court’s review of decisions of the Veterans Court
is limited by statute. Under 38 U.S.C. § 7292(a), we may
review “the validity of a decision of the [Veterans] Court
on a rule of law or of any statute or regulation . . . or any
interpretation thereof (other than a determination as to a
factual matter) that was relied on by the Court in making
the decision.” 38 U.S.C. § 7292(a). Unless an appeal
presents a constitutional issue, we “may not review (A) a
challenge to a factual determination, or (B) a challenge to
a law or regulation as applied to the facts of a particular
case.” Id. § 7292(d)(2).
    The government argues that this court lacks jurisdic-
tion over the appeal because Mrs. Coleman does not
challenge the validity or interpretation of a statute,
regulation, or a Constitutional issue relied upon by the
Veterans Court. However, although our review of Veter-
ans Court decisions is limited, we do possess jurisdiction
over an appeal challenging the Veterans Court’s denial of
a petition for a writ of mandamus. See Hargrove v. Shin-
seki, 629 F.3d 1377, 1379 (Fed. Cir. 2011) (affirming the
Veterans Court’s denial of claimant’s petition for writ of
mandamus because claimant had alternative means to
attain relief); Lamb v. Principi, 284 F.3d 1378, 1381-82
(Fed. Cir. 2002) (reasoning that this court has jurisdiction
to review the Veterans Court’s denial of a writ of manda-
mus). We review the Veterans Court’s denial of a petition
for a writ of mandamus for abuse of discretion. Lamb, 284
F.3d at 1384. Accordingly, we examine the issue of
whether denying the writ was an abuse of discretion. “A
writ of mandamus is an extraordinary remedy.” Hargrove,
629 F.3d at 1379 (citations omitted). A writ should not be
issued unless: (1) the petitioner has no other adequate
alternative means to attain the desired relief; (2) the
petitioner has established a clear and indisputable right
5                                             COLEMAN   v. DVA


to the writ; and (3) the court, “in the exercise of its discre-
tion, must be satisfied that the writ is appropriate under
the circumstances.” Cheney v. U.S. Dist. Court for D.C.,
542 U.S. 367, 380-81 (2004) (citing Kerr v. U.S. Dist.
Court for N. Dist. of Cal., 426 U.S. 394, 403 (1976)).
     The Veterans Court correctly denied Mrs. Coleman’s
petition because she had adequate alternative means to
attain the requested relief. The Veterans Court’s decision
explained how much time Mrs. Coleman had to file an
appeal to the Board of Veterans’ Appeals (“Board”) and, if
the Board rendered an unfavorable decision, how much
time she had to seek judicial review before the Veterans
Court. We do not express any opinion about Mrs. Cole-
man’s underlying claims as the only issue before us on
appeal is whether the Veterans Court properly denied a
petition for a writ of mandamus when Mrs. Coleman could
still avail herself of appeal rights. We conclude the Vet-
erans Court properly denied that writ.
                        AFFIRMED
                            COSTS
    No costs.